internal_revenue_service department of the treasury washington oc contact person telephone number in reference to t ep ra t1 date nay on index no ein legend state a employer m plan a plan b plan c gentlemen in response to your ruling_request dated may this is concerning the federal_income_tax treatment under sec_414 of the internal_revenue_code code of certain contributions to plans a b and c the following facts and representations have been submitted employer m is a political_subdivision of state a plan a statewide defined_benefit_plan maintained by a which is state a purpose of providing retirement and certain other_benefits to public employees was created under the law of state a for the during employer m adopted an ordinance permitting employer m to pick up the required contributions of its employees who are members of plan a since date the law of state a has permitted participants of plan a to purchase certain additional service_credit and redeposit withdrawn contributions by payroll reduction and have the amounts designated by the employer as contributions paid_by the employer pursuant to sec_414 of the code the participants must complete a binding irrevocable payroll reduction authorization form o204 in order that employees can purchase additional service_credit or redeposit withdrawn contributions by payroll reduction contributions that are picked up by the employer employer m will adopt a proposed ordinance providing that employees may purchase additional service_credit and redeposit withdrawn contributions by payroll reduction employees may not increase or decrease such payroll reduction employees may not terminate the payroll reduction unless they terminate employment or all such credit has been purchased employees may not make a partial payment and employer m will not decrease increase or terminate the payroll deduction unless the employee's employment has terminated or all such credit has been purchased additionally the proposed ordinance provides that the contributions are being paid_by the employer in lieu of contributions by the employee have the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the pension_plan and employee to have employer m pick up such contributions will be binding and irrevocable the employee does not the election by an based on the facts and representations above you request the following rulings the payroll reduction contributions used to purchase additional service_credit and to redeposit withdrawn contributions will be treated as employer contributions picked up by the city within the meaning of sec_414 purposes and will not be taxable to the employee until of the code for federal_income_tax 20s a distribution and constitute wages under sec_3401 a the payroll reduction contributions will not of the code sec_414 of the code provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to a plan described in sec_401 established by a state government or a political_subdivision thereof and are picked up by the employing unit the federal_income_tax treatment to be accorded in that revenue contributions which are picked up by the employer within the meaning of sec_414 of the code is specified in revrul_77_462 c b ruling the employer school district agreed to assume and pay the amounts employees were required by state law to contribute to a state pension_plan revrul_77_462 concluded that the school district's picked-up contributions to the plan are excluded from the employees’ gross_income until such time as they are distributed to the employees the revenue_ruling held further that under the provisions of sec_3401 school district's contributions to the plan are excluded from wages for purposes of the collection of income_tax at source on wages therefore no withholding is required from the employees' salaries with respect to such picked-up contributions a a of the code the the issue of whether contributions have been picked up by an employer within the meaning of sec_414 of the code is addressed in revrul_81_35 1981_1_cb_255 and revrul_81_36 1981_1_cb_255 revenue rulings established that the following two criteria must be met contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and the employee must not be given the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the pension_plan the employer must specify that the these furthermore it is c20b immaterial for purposes of the applicability of sec_414 whether an employer picks up contributions through a reduction in salary an offset against future salary increases or a combination of both revrul_87_10 1987_1_cb_136 provides that in order to satisfy revenue rulings and the required specification of designated employee contributions must be completed before the period to which such contributions relate thus employees may not exclude from current gross_income designated employee contributions to a qualified_plan that relate to compensation earned for services prior to the date of the last governmental action necessary to effect the employer pick up employer m proposes to adopt the ordinance described above to permit participants of plan a to elect to have such payroll reduction contributions for the purchase of additional service_credit or the redeposit of withdrawn contributions picked up by employer m ordinance provides that the participants will be required to complete a binding irrevocable payroll reduction authorization form if they so elect and they will not have the option of choosing to receive the contributed amounts directly instead of having them paid to plan a proposed ordinance further provides that the contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee the proposed the accordingly with respect to ruling_request one the payroll reduction contributions used to purchase additional service_credit and to redeposit withdrawn contributions will be treated as employer contributions picked up by employer m within the meaning of sec_414 code for federal_income_tax purposes of the regarding ruling_request two since the picked-up contributions are to be treated as employer contributions such contributions are excepted from wages as defined in sec_3401 a purposes of the code for federal_income_tax in accordance with revenue_ruling this ruling applies no earlier than the later of the date the ordinance is adopted or put into effect this ruling is based on the assumption that plan a will be qualified under sec_401 of the code at the time of the proposed contributions no opinion is expressed as to whether the amounts in question are subject_to tax under the federal_insurance_contributions_act expressed as to whether the amounts in question are being paid pursuant to a salary reduction agreement within the meaning of sec_3121 b no opinion is of the code this ruling is directed only to the taxpayer who requested it it may not be used or cited by others as precedent sec_6110 of the code provides that sincerely yours weegee ga swiece john swieca manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy notice of intention to disclose a0
